Citation Nr: 0918981	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-27 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for 
mechanical low back pain with degenerative disc disease, 
prior to July 26, 2007.

2.  Entitlement to rating in excess of  percent for 
mechanical low back pain with degenerative disc disease, from 
July 26, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from August 1993 to 
February 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In an August 2004 rating decision, the RO 
affirmed a 10 percent disability rating for the Veteran's 
service-connected low back disability.  The Veteran appealed 
that decision.  In a September 2007 rating decision, the RO 
granted an increased rating of 20 percent for the low back 
disability, effective July 26, 2007.  The Veteran has 
continued her appeal, and is seeking ratings higher than 10 
percent prior to July 26, 2007, and higher than 20 percent 
from July 26, 2007.

In April 2008, the Board remanded the case for additional 
action on the issues of the ratings for the low back 
disability.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  



FINDINGS OF FACT

1.  Prior to July 26, 2007, mechanical low back pain with 
degenerative disc disease was manifested by limitation of 
motion and chronic pain that caused days of missed work; but 
did not lead to bed rest prescribed by a physician, and did 
not limit forward flexion to 60 degrees or less or combined 
range of motion to 120 or less.

2.  From July 26, 2007, mechanical low back pain with 
degenerative disc disease has been manifested by limitation 
of motion and chronic pain that caused days of missed work; 
but did not lead to bed rest prescribed by a physician, and 
did not limit forward flexion to 30 degrees or less.




CONCLUSIONS OF LAW

1.  Prior to July 26, 2007, mechanical low back pain with 
degenerative disc disease did not meet the criteria for a 
rating higher than 10 percent, and did not warrant an 
extraschedular rating.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.321(b)(1), and Part 4, including §§ 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2008).

2.  From July 26, 2007, mechanical low back pain with 
degenerative disc disease has not met the criteria for a 
rating higher than 20 percent, and has not warranted an 
extraschedular rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 3.321(b)(1), and Part 4, including §§ 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Low Back Disability

The Veteran submitted a claim for service connection for a 
low back disability at the time of her separation from 
service in February 1997.  The RO granted the Veteran's claim 
in a July 1997 rating decision, and assigned a disability 
rating of 10 percent, effective from separation from service.

In December 2003, the Veteran requested an increased rating 
for her low back disability.  She reported that the 
disability had worsened.  In an August 2004 rating decision, 
the RO affirmed a 10 percent disability rating for the 
Veteran's service-connected low back disability.  The Veteran 
appealed that decision.  In a September 2007 rating decision, 
the RO granted an increased rating of 20 percent for the low 
back disability, effective July 26, 2007.  The Veteran 
continued her appeal, seeking ratings higher than 10 percent 
prior to July 26, 2007, and higher than 20 percent from July 
26, 2007.



Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).   In this case, the RO has assigned 
different ratings for two different time periods, from 
February 19, 1997, to July 25, 2007, and from July 26, 2007, 
forward.  In adjudicating the appeal, the Board will consider 
whether different ratings are warranted for those or other 
time periods.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

The RO has evaluated the Veteran's low back disability 
initially under the diagnostic code for intervertebral disc 
syndrome.  Under the rating schedule that was in effect when 
the Veteran filed her increased rating claim, in December 
2003, and that is still in effect, intervertebral disc 
syndrome is evaluated either under a 


Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, or under a General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past twelve months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 
twelve months  .............................. 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 
twelve months  .............................. 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 
twelve months  .............................. 10 percent

Note (1) For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.



The criteria for evaluating disability of the thoracolumbar 
spine under the General Rating Formula for Diseases and 
Injuries of the Spine are as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that  because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should  be considered normal 
for that individual, even though it does  
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

The Veteran received treatment during service for low back 
pain.  She was diagnosed with degenerative disc disease at 
the L5-S1 level.  Records of VA outpatient treatment of the 
Veteran after service show that she reported low back pain in 
January 2000, and worsening low back pain in October 2000.  
In April 2001, she indicated that she had chronic right knee 
pain, and a history of a spinal disc condition.  In September 
2002, she reported having severe muscle spasms in her leg and 
foot.  In April 2003, electromyography and nerve conduction 
velocity (EMG/NCV) testing did not show evidence of 
peripheral neuropathy or lumbar nerve root lesion.

In her December 2003 claim for an increased rating for low 
back disability, the Veteran reported that the disability had 
progressively worsened.  She reported having constant, daily 
severe muscle spasms, and radiculopathy to her right lower 
extremity.  She indicated that she was missing a week of work 
per month due to those symptoms.

In the December 2003 claim, the Veteran also sought service 
connection for right knee disability, claimed as secondary to 
her low back disability.  The RO denied that claim in an 
August 2004 rating decision, and the Board denied the claim 
on appeal in April 2008.

The Veteran had a VA spine examination in July 2004.  She 
reported having chronic low back pain, with frequent episodes 
of muscle spasm and acute pain.  She complained of numbness 
and tingling in her right leg, and sometimes in her right 
arm.  She indicated that she worked at a youth detention 
center.  She stated that flare-ups of back pain caused her to 
miss six to eight work days per month.  She related that, 
during such flare-ups, she took prescription medication, but 
did not usually visit a doctor, so bed rest was not 
specifically prescribed by a physician.  On examination, the 
ranges of motion of the Veteran's thoracolumbar spine were to 
90 degrees of forward flexion, with pulling discomfort from 
70 to 90 degrees, to 30 degrees of extension, to 30 degrees 
of lateral flexion to each side, and to 45 degrees of 
rotation to each side.  Repeated motion did not further limit 
the range of motion.  There was no muscle spasm at the time 
of the examination.  Straight leg raising was negative to 90 
degrees, and no disorder was found on neurological 
examination.  The examiner found that the Veteran had a 
spinal disc condition and mechanical low back pain without 
objective clinical findings of radiculopathy.

VA outpatient treatment records reflect that the Veteran was 
seen in July 2004 for numbness in her right foot.  She was 
seen in May 2005 for chronic low back pain.  She indicated 
that she was not able to sit for long periods because of back 
pain.  She also reported longstanding numbness in her right 
foot.  In June 2005, she reported chronic back pain, and 
numbness on the right side from the chest level down the 
right leg.  She had ongoing treatment in 2005 for low back 
pain and for paresthesia.  In August 2005, EMG/NCV testing 
did not show any evidence of radiculopathy.

In July 2005, a VA physician who treated the Veteran 
certified the Veteran's need for family and medical leave 
from her work from July 2005 to September 2005, due to 
chronic parasthesia with recent worsening.

In her August 2005 substantive appeal, the Veteran indicated 
that she had been put on bed rest for her back disability.  
She stated that her back disability sometimes made it 
necessary to use a rolling walker or a cane when walking.

In a December 2005 VA neurology consultation, the consulting 
physician found that the Veteran had chronic low back pain 
with unexplained right leg numbness.  VA outpatient treatment 
records reflect the Veteran's reports of ongoing low back 
pain in 2006.

On a VA spine examination on July 26, 2007, the Veteran 
reported that for ten months she had been working as a 
supervisor in a retail store.  She stated that she worked 30 
hours per week.  She reported that flare-ups of low back pain 
had caused her to miss work for a seven day period in May 
2007, and generally caused her to miss work for periods of 
two to three days, occurring once or twice a month.  She 
related that her employer accommodated her time off due to 
back pain.  The examiner noted that the periods away from 
work were not periods of bed rest prescribed by a physician.  
The Veteran reported that she had used a cane several months 
earlier, but presently did not use one.  She stated that she 
could walk one block before back pain developed.

At the time of the examination, the Veteran's paraspinal 
muscles were tight and tender, but not in spasm.  The ranges 
of motion of the thoracolumbar spine were to 50 degrees of 
forward flexion, with pain from 35 to 50 degrees, to 30 
degrees of extension, to 30 degrees of lateral flexion to 
each side, and to 30 degrees of rotation to each side.  The 
examiner stated that the Veteran had a large, obese body 
habitus, and that therefore 70 degrees of forward flexion 
should be considered a normal range for her.  Repeated motion 
did not reduce the ranges of motion.  After repeated motions 
on examination, however, the Veteran reported that her back 
pain was exacerbated, and the examiner noted that her gait 
had become mildly antalgic.  The examiner found that straight 
leg raising to 45 degrees bilaterally resulted in mechanical 
low back pain, with no radicular component.

In an April 2008 review of the Veteran's appeal, the Board 
noted that the Veteran had reported a history of significant 
occupational impairment, including time lost from work, due 
to her low back disability.  The Board remanded the back 
rating issues for the RO to refer the claim to the Director 
of the VA Compensation and Pension Service (Director) for 
consideration of whether an extraschedular rating was 
warranted.  The VA Appeals Management Center (AMC) submitted 
the case to the Director for extraschedular consideration.

In March 2009, the Director reviewed the case.  The Director 
stated that, prior to July 26, 2007, the Veteran had lost 
time from work mostly due to non-service-connected 
disabilities of paresthesias and right knee injury.  The 
Director found that the Veteran had not lost time from work 
solely due to her low back disability.  The Director stated 
that since July 26, 2007, the Veteran's back pain had caused 
occasional time off from work.  The Director concluded that 
an extraschedular rating for the Veteran's low back 
disability was not warranted for the periods before or since 
July 26, 2007.

The Board finds that in the period prior to July 26, 2007, 
the Veteran had days of missed work due to back pain, but she 
did not have bed rest prescribed by a physician.  When a 
physician certified that she needed to be off from work for 
two months in 2005, the physician attributed the need for 
that leave to parasthesia, for which service connection is 
not in effect, and not to the service-connected low back 
disability.  In the absence of incapacitating episodes as 
defined for rating purposes, the Veteran's low back 
disability does not warrant a rating higher than 10 percent 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  Considered under the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Veteran's low back disability prior to July 26, 
2007, did not limit forward flexion of her thoracolumbar 
spine to 60 degrees or less, and did not limit the combined 
range of motion to 120 degrees or less.  The Veteran reported 
muscle spasms, but physicians did not observe spasms or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Thus, a rating higher than 10 
percent under that formula is not warranted for that period.

From July 26, 2007, the Veteran has continued to report 
missed work due to back pain, but as before has not had bed 
rest prescribed by a physician.  Therefore, incapacitating 
episodes cannot form a basis for a rating higher than the 20 
percent rating currently assigned.  The examination in July 
2007 showed progression of the restriction of forward flexion 
of the thoracolumbar spine, but forward flexion beyond 30 
degrees was still possible.  The low back disability thus 
does not meet the criteria for a rating higher than 20 
percent under the general formula.

Both before and since July 26, 2007, the Veteran's low back 
disability caused her to take sick days from work, and thus 
produced some interference with employment.  On the Board's 
initiative, the Director of the VA Compensation and Pension 
Service considered the case, and concluded that the effects 
of the back disability on employment do not warrant an 
extraschedular rating for any period.  The Director in effect 
found, and the Board concurs, that the interference with 
employment is less than marked.



Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In a February 2004 letter, the RO provided the Veteran some 
but not all aspects of the required notice.  In an April 2008 
remand, the Board instructed the RO to provide the Veteran 
with the required notice, including the notice required under 
Vazquez-Flores.  The AMC provided such notice in an April 
2008 letter.  The claims were readjudicated in a March 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

The Board further finds that the purpose of the notice was 
not frustrated.  In the February 2004 letter, the RO stated 
that to establish entitlement to an increased evaluation for 
her service-connected low back disability, the evidence must 
show that her condition had increased in severity.  That 
letter also explained that the VA was responsible for (1) 
requesting records from Federal agencies, (2) assisting in 
obtaining private records or evidence necessary to support 
her claim, and (3) providing a medical examination if 
necessary.  The April 2008 letter provided the appellant with 
the applicable regulations relating to disability ratings for 
her service-connected low back disability.  An August 2005 
statement of the case provided the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the Veteran what was necessary to 
substantiate her increased rating claims, and as such, that 
she had a meaningful opportunity to participate in the 
adjudication of her claims, such that the essential fairness 
of the adjudication was not affected.

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.




ORDER

Prior to July 26, 2007, a disability rating higher than 10 
percent for mechanical low back pain with degenerative disc 
disease is denied.

From July 26, 2007, a disability rating higher than 20 
percent for mechanical low back pain with degenerative disc 
disease is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


